O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                              FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                                        for                                    EASTERN DISTRICT OF WASHINGTON



                                               Eastern District of Washington                                   Jan 31, 2019
                                                                                                                    SEAN F. MCAVOY, CLERK


U.S.A. vs.                  Agustin-Pineda, Refugio                                     Docket No.             0980 2:18CR00174-001


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Curtis G. Hare, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Refugio Agustin-Pineda, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers sitting in the court at Spokane, Washington, on the 19th day of September 2018 under the following
conditions:

Standard Condition No. 1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant
shall advise the supervising Pretrial Services Officer and defense counsel within 1 business day of any charge, arrest, or
contact with law enforcement. Defendant shall not work for the United States government or any federal or state law
enforcement agency, unless Defendant first notifies the supervising Pretrial Services Officer in the captioned matter.
        RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                      (If short insert here; if lengthy write on separate sheet and attach.)


Violation No. 1: On January 13, 2019, Refugio Agustin-Pineda violated the conditions of release by being arrested and
charged with driving while license suspended, 2nd degree, Othello District Court, docket no. 9Z0192207.

On September 24, 2018, Mr. Agustin met with the probation officer, reviewed the conditions of release, and signed a copy
of the conditions indicating that he understood the conditions.

On January 13, 2019, Mr. Agustin was observed by an Othello police officer driving an automobile. As the officer pulled
behind the vehicle to check on the registration, the vehicle immediately pulled to the curb without signaling. The officer
pulled around the block and saw the defendant running down a sidewalk and then observed the vehicle was left parked. Later
officers found the defendant walking back toward the location of the parked car and made contact with him. He was
identified by the initial officer as the driver and found to have a suspended driver’s license. Mr. Agustin told officers that
he drove only for a family emergency to get food. Mr. Agustin was arrested, fingerprinted, photographed, issued a citation,
and then released. The probation officer received a copy of the arrest report on January 29, 2019.

Docket no. 9Z0192207 was filed with Othello District Court, Othello, WA, on January 14, 2019. His next hearing is
scheduled for February 6, 2019.

The probation officer has addressed this matter with Mr. Agustin. He has committed to complying with the outcome of the
Othello District Court and has also committed to not driving again until his license is again valid. It is, therefore, requested
that no further action be taken at this time.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME
  PS-8
  Re: Agustin-Pineda, Refugio
  January 30, 2019
  Page 2

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       January 30, 2019
                                                            by        s/Curtis G. Hare
                                                                      Curtis G. Hare
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                           January 31, 2019

                                                                        Date
